Exhibit 10.78

PRODUCT SUPPLY AGREEMENT

THIS AGREEMENT (the “Agreement”) is made and entered into this  15th day of
December, 2006, by and between Countryside Baking, Inc., a Dawn Food Products
Company, an Indiana corporation (the “Processor”) and Mrs. Fields Franchising,
L.L.C., a Delaware limited liability company (the “Company”).

RECITALS:

A.  The Company supports its individual franchisee locations operated as part of
its Mrs. Fields franchise system (the “System”) by negotiating with
manufacturers to secure goods at a price on behalf of the System, and then
encourages the System to purchase those goods for use in its individually owned
locations through Company’s designated distributors.

B.  The Processor is in the business of custom manufacturing frozen cookie dough
and other bakery products and has facilities, capacity and expertise available
and sufficient to enter into this Product Supply Agreement.

C.  The Company desires to have the Processor manufacture and process products
at the Processor’s plant in Irvine, California (the “Plant”) to be made
available to distributors designated by Company who will purchase the products
for resale to the System.

D.  Processor desires to enter into such an agreement with the Company to
provide the desired product.

NOW THEREFORE, in consideration of the covenants hereinafter set forth, the
sufficiency of which is hereby acknowledged, the parties agree as follows:

1.             PRODUCTS.

(a)           Subject to the terms and conditions hereof, the Processor shall
prepare, manufacture, process, and package for the Company those Products
identified in Exhibit A (the “Products”) attached hereto and made a part
hereof.  Nothing contained herein shall grant any degree or rights of
exclusivity of manufacturing to the Processor.

(b)           Company may, from time to time, introduce new products which may
be added to Exhibit A by providing Processor with thirty (30) days written
notice; provided that Processor and Company agrees as to all needed

1


--------------------------------------------------------------------------------


specifications for the new product(s), pricing and minimum volume requirements,
if any.   Processor will not unreasonably deny Company’s request to add new
product(s).  Company may also introduce product(s) that will be needed for
seasonal purposes only, and Processor agrees to manufacture such seasonal
product(s) in amounts designated by Company from time to time if doing so can be
reasonably accomplished; provided that Processor and Company agree as to all
needed specifications for the seasonal product(s), pricing and minimum volume
requirements, if any.  Processor agrees to inform Company promptly in writing if
for any reason it is not able to manufacture new product(s) or seasonal
product(s) in the amounts needed.  For purposes of this Agreement, the new
products and seasonal products contemplated by this Section 1(b) shall be
considered “Products”. Company may remove any Product from Exhibit A by
providing Processor notice in writing of the cancellation of the Product. Upon
receipt of notice of cancellation of a Product, Processor shall: (i) immediately
stop    all production of the Product, (ii) take all reasonable steps to stop
cost commitments related to the Product, and (iii) inform Company of the
remaining inventory of finished product and related components it holds with
respect to the   discontinued Product.  Upon receipt of such information, the
Company shall have   the option to (a) compensate Processor for all remaining
finished or unfinished components of the cancelled Product in the manner
outlined in Section 2(d) below; or (b) decide to reinstate such Product to
Exhibit A.

2.             TERM/TERMINATION.

(a)           This Agreement shall commence upon the date first written above
and shall continue for a period of Five (5) years, unless earlier terminated
pursuant to Section 2(b).  Thereafter this Agreement shall automatically renew
for additional one-year periods unless either party gives at least one hundred
and eighty (180) days notice prior to the end of the then current Term of its
intent not to renew.

(b)           The Processor and the Company shall each have the right to
immediately terminate this Agreement if (i) the other party is adjudged
bankrupt, or makes a general assignment for the benefit of creditors, or if a
receiver should be appointed because of its insolvency, or (ii) if the other
party shall fail to perform or observe any of its material obligations under
this Agreement and does not correct such failure within thirty (30) days after
written notice from the non-defaulting party describing such failure (except to
the extent other cure periods for specific material obligations are included
elsewhere in the Agreement, in which case those specific cure periods will
apply).

(c)           In the event of termination of this Agreement, the Company shall
purchase from the Processor, for an amount equal to the Processor’s
out-of-pocket cost therefore, unique packaging inventory and Raw Ingredients (as
defined below) then in the

2


--------------------------------------------------------------------------------


Processor’s possession which were purchased by the Processor solely for the
production of Company’s Products hereunder, not to exceed 30 days supply unless
agreed to in writing.  The Company shall purchase any finished goods inventory
of the Products that is in the Processor’s possession on the effective date of
termination. the total amount of finished goods shall in no event exceed a
fourteen (14) day supply, calculated based on the average monthly demand over
the previous twelve months, unless otherwise agreed to by the parties in
writing.  After notice of termination, all future production and purchases of
Raws shall be mutually agreed upon.  The Company’s and the Processor’s remedies
upon any termination hereunder shall not be to the exclusion of any other remedy
available to the parties, at law or otherwise.

(d)           The Processor and the Company shall each have the right to
terminate this Agreement without cause by providing the other party at least one
hundred and eighty (180) calendar days notice of termination.  Such notice must
be provided in writing in the manner outlined below.

3.             PRODUCTION AND FORECAST.

Company agrees that it or its designated distributors or purchasers for the
System shall buy, and Processor agrees to sell, an amount not less than
12,500,000 pounds of the Products during each of calendar years  2007, 2008 and
2009 (the “Term”).  Any amount of Product purchased by designated distributors
or purchasers shall count toward this minimum annual purchase commitment.  In
the event Company fails to meet its minimum annual volume commitment, Processor,
as its sole remedy, may at its option, renegotiate with Company the Conversion
Cost in good faith based on market prices in the industry.

The Company shall provide to Processor a rolling twelve (12) month forecast of
specific products requirements and anticipated quantities.  On a monthly basis,
Processor and Company will review the forecast and agree upon a monthly
production quantity.   The review and mutually agreed upon monthly production
schedule will be influenced by current product movement, seasonality, and
similar issues, and Processor agrees to follow Company’s instruction regarding
all current and future production needs.  The Processor will deliver within +/-
five percent (5%) the quantity of products ordered within two (2) weeks of its
receipt of production orders (placed on Wednesday before noon PST), but agrees
to only deliver Product to distributors and/or purchasers specifically
authorized by the Company, which may be modified from time to time by Company’s
Purchasing and Distribution Department.

3


--------------------------------------------------------------------------------


4.             DISCONTINUED AND OBSOLETE.

In the event a Product is discontinued or becomes obsolete, the Processor and
Company shall negotiate a disposition of the Product that will include any and
all finished goods, proprietary raw materials and packaging.    The processor
shall provide to the Company on a quarterly basis, a listing of slow-moving skus
to be reviewed and dispositioned.

5.             SALE PRICE AND TERMS.

(a)           Definitions.

(i)            Conversion Cost — The price that Company or its designated
distributor will pay Processor for all compounding, filling, quality control,
laboratory, warehousing, administrative, good manufacturingpractices compliance,
profits and any other services necessary to produce, prepare for shipment and
invoice the Products.

(ii)           Raw ingredients — Common ingredients and items required by
Processor to produce Products as listed in Exhibit B.

(iii)          Manufacturing Costs — Processor’s actual unburdened costs of Raw
Ingredients, and unique packaging used in the production of Products as
manufactured and ready for shipment as listed in Exhibit C.

(iv)          Per Unit Price — The sum, determined on a Product-by-Product
basis, of Conversion Cost, Manufacturing Costs and Price Rebates (outlined in
Section 5(e) below), FOB Processor’s Plant.

(v)           Distributor Purchase Price — The dollar amount specified by
Company which Processor will charge for Products, which may differ from
distributor to distributor. This Price shall include freight charges, prorated
or otherwise, by mutual agreement between Company and Processor.  Distributor
Purchase Prices shall be outlined in Exhibit A and may be subject to adjustment
not more frequently than once per calendar year.

(vi)          Price Rebate— an amount to be controlled by the Company to be
added to the cost to designated distributors for such designated by Company from
time to time.

4


--------------------------------------------------------------------------------


(b)           Price Adjustments.  Price standards for Raw Ingredients used in
the Products (excluding packaging, freight, and storage) will be as initially
set forth in Exhibit B. These price standards will be evaluated quarterly by the
parties and adjusted if deemed necessary to meet actual market conditions.  At
the end of each quarter, an average of actual purchase costs paid during the
quarter will be tallied against the standard.   If there is a purchase price
variance (PPV)(positive or negative) between the average of actual purchase
costs paid during the quarter and the standard, then upon mutual agreement, the
variance will be carried forward each quarter to be reconciled at the end of
each calendar year.

Storage, freight and packaging costs will be adjusted by the Processor at the
end of each calendar year to a standard cost which is derived by using the
forecasted anticipated cost of each such item paid by Processor for the item. 
The cost will be used for the next calendar year.

(c)           Quarterly Reviews.  Within thirty (30) days after the end of each
calendar quarter during this Agreement, the representatives of the parties shall
meet to review the performance of the parties, and the Processor’s Manufacturing
Cost.

(d)           Initial Conversion Cost.  The Parties hereto agree that the
initial Conversion Cost for use in establishing Product prices shall be as
listed in Exhibit A for all satisfactory Products produced and delivered
hereunder.  If additional Products are added to this Agreement, the Parties will
mutually agree upon Conversion Costs applicable to those added Products and
include the Product in a revised Exhibit A.

Conversion Cost is subject to annualized adjustments based upon the National CPI
to be reviewed each December with an implementation on January 1 of the
following year. This will be a mutually agreed to adjustment.

(e)           Price Rebates.  Unless instructed otherwise for a specific
distributor or purchaser in writing, at the end of each calendar quarter,
Processor shall rebate to Company [CONFIDENTIAL](1) for each pound of product
sold by Processor to Company or any approved distributor or purchasers of
Company during the calendar quarter (the “Price Rebates”).

(f)            Payment Terms.  Terms of payment shall be net 30, which terms
shall apply as between Processor and Company’s authorized distributors or
purchasers.   Company does not warrant or guarantee payment from the
distributors or purchasers.

--------------------------------------------------------------------------------

(1)           Confidential treatment has been requested for the redacted
portion.  The confidential, redacted portions have been filed separately with
the SEC.

5


--------------------------------------------------------------------------------


(g)           International Handling Charge and Terms.  All Product orders that
are intended for shipment to authorized distributors or purchasers based outside
of the United States shall be governed by the provisions set forth in Exhibit
E.  Processor shall be entitled to include a special international handling
charge in accordance with the attached provisions.

6.             INVOICING.

Processor shall issue an invoice to the designated distributor or authorized
purchaser in the form and manner reasonably agreed upon by the parties.  
Processor understands that Company shall not issue invoices and shall not be
liable for any errors made in submitting invoices to designated distributors or
authorized purchasers.  Processor shall be solely liable for collections of
amounts due, although Company should be informed of concerns with collections. 
If any amount collected from a designated distributor or authorized purchaser is
equal to less than the full amount due then such amount shall be allocated pro
rate between the Processor and Company, ensuring Company is given Price Rebates
on the collected portion.

7.             QUALITY ASSURANCE.

(a)           Quality Standards.  Processor shall manufacture the Products
strictly in accordance with the standards, procedures, specifications,
formulations and recipes from time to time established and provided to Processor
by the Company, and shall handle and store all raw materials and all finished
Products in accordance with the quality controls established by Processor and
agreed to by the Company.

(b)           Inspection.  The Processor agrees to make the Plant and its
processing facilities available for inspection by the Company and its authorized
representatives upon the Company’s reasonable request during normal business
hours.   Further, Processor shall maintain appropriate books and records
regarding manufacturing of the Products and collections of accounts hereunder
and shall make such books and records available to the Company and its
authorized representatives for inspection and copying upon reasonable notice. 
Processor shall maintain such books and records for not less than one year
following termination of this Agreement and the Company’s inspection right shall
continue during this time.  All Confidential Information (defined below) of
Processor acquired by or disclosed to any employee or agent of the Company
during any such inspection shall be regarded as confidential pursuant to Section
13 of this Agreement.    The Company shall have the right, but not the
obligation, to inform Processor of any quality issues it discovers during
inspection.  Processor’s failure to cure within 5 business days of Processor’s
discovery for non-life threatening and 1 day of discovery for life threatening
quality issues will be grounds for immediate termination of this Agreement,
whether such discovery was made as a result of Company’s inspection or
otherwise.

6


--------------------------------------------------------------------------------


(c)           Compliance with Regulations.  Processor agrees that the Products
will be manufactured, packaged and labeled in compliance with, and will not be
adulterated or misbranded within the meaning of, the Federal Food, Drug and
Cosmetic Act of 1938, or any other federal, state, foreign or local laws or
regulations applicable thereto, will not constitute an article that may not be
introduced into interstate commerce and will be manufactured in substantial
compliance with all applicable federal, state, foreign or local laws and
regulations applicable thereto.  Unless Company otherwise agrees in writing,
Processor will destroy all inventories that are not in conformity with Food and
Drug Administration rules and regulations or any applicable federal, state,
foreign and local laws.  Processor agrees to notify Company promptly of any
regulatory action of which Processor has knowledge that is taken in relation to
it by any federal, state, foreign, county or municipal authority and that
relates to or affects the manufacture, storage, distribution or sale of the
Products.  Without limiting the foregoing, Processor shall obtain all licenses
and certifications necessary to lawfully produce the Products, including any
necessary certifications under applicable bioterrorism laws, and shall deliver
copies of such licenses and certifications to Company or designated distributors
upon request.

(d)           Product Recall and Withdrawal.  Either Party shall immediately
advise and consult with the other as to any Product recall or withdrawal
considerations; provided that Company shall have the absolute right to recall or
withdraw any Product if it determines in its sole discretion that (i) such
Product may be contaminated, (ii) the use and/or distribution of such Product
may pose an immediate threat to Company’s customers or (iii) such Product
otherwise fails to conform to the quality standards set by Company and provided
to Processor.  Company shall bear the cost of any recall or withdrawal;
provided, however, that Processor shall bear the cost of any recall or
withdrawal that results directly from or is required as a result of Processor’s
manufacture of the Products or procurement of raw materials used in the
manufacture of the Products other than in strict compliance with this Agreement.

(e)           Handling.  The Products will be handled in accordance with all
Good

Manufacturing Practices for human foods as specified in Title 21 of the Code of
Federal Regulations of the United States of America.

8.             CODE DATING AND LABEL INFORMATION.

Coding and label information shall appear on each case using  in accordance with
Exhibit D.

 

7


--------------------------------------------------------------------------------


9.             CONTAINER AND PACKAGING; QUALITY AND PURITY STANDARDS/WARRANTY.

Without limiting any other quality requirements set forth herein, the Processor
shall perform its obligations hereunder in accordance with the best practices of
the industry.  The Processor guarantees that it will comply with the practices
and policies set forth in CFR21.

Product packaging and/or containers shall be suitable for distribution to
Company’s System via motor cargo and shall serve to assure product quality and
purity throughout the distribution process.   In the event of failure of the
containers to provide adequate Product protection and Product purity or quality
is compromised not due to mishandling during the distribution process, Processor
shall provide credit for Products so compromised.   Processor shall establish a
documented process that the Company can disclose to the individual businesses
within its System defining container faults subject to this warranty and
methodology for submission of claims.

10.          INSURANCE AND INDEMNIFICATION.

(a)           Company Indemnification.  Company hereby indemnifies Processor,
its parent entities and subsidiaries, and each of their officers, employees,
directors, shareholders, authorized agents, successors and assigns (“Processor
Indemnified Parties”) and forever holds the Processor Indemnified Parties
harmless from and against all claims, suits, actions, proceedings, damages,
losses or liabilities, costs or expenses (including reasonable attorneys’ fees
and expenses) arising out of, based upon, or in connection with (i) any breach
of any of Company’s covenants in this Agreement or (ii) any claim that the use
by Processor of the Names and Marks as provided in this Agreement infringes upon
any third party trademark, service mark, or trade name.

(b)           Processor Indemnification.  Processor hereby indemnifies Company,
its parent entities and subsidiaries, and each of their officers, employees,
directors, shareholders, authorized agents, successors and assigns (“Company
Indemnified Parties” and forever holds the Company Indemnified Parties harmless
from and against all claims, suits, actions, proceedings, damages, losses or
liabilities, costs or expenses (including reasonable attorneys’ fees and
expenses) arising out of, based upon, or in connection with, unless it is at the
direction of Company (i) any breach of any of Processor’s covenants in this
Agreement, (ii) any alleged defects in the manufacture or processing of
Products; or (iii) any service, act, error, omission, negligence or fraud of
Processor relating to the performance of Processor hereunder, including without
limitation, obligations to its employees or other third parties arising in
connection with the activities contemplated under this Agreement, and any
injuries or damages to purchasers, users, or consumers of Products arising from
defects in the

8


--------------------------------------------------------------------------------


procurement of raw materials hereunder, and the manufacturing, processing or
packaging of Products.  The foregoing indemnity will not be limited in any
manner whatsoever by any required or other insurance coverage maintained by
Processor.

(c)           Conditions of Indemnification.  As a condition of indemnification
under this Section, the party seeking indemnification shall give the other party
(for purposes of this Section called the “Indemnifying Party”) immediate notice
of and copies of all pleadings and correspondence related to the assertion of
any such claim, proceeding, action, or suit and agrees not to settle,
compromise, or otherwise dispose of any such claim, proceeding, action or suit
without the prior written consent of the Indemnifying Party.  The Indemnifying
Party shall hold the Indemnified Party harmless and shall assume the defense or
settlement of any such claim, proceeding, action, or suit at its expense. The
Party seeking indemnity shall reasonably cooperate with the Indemnifying Party
in defense of the action at its own expense.

(d)           Insurance.  At all times during the term of this Agreement,
Processor shall maintain appropriate insurance at commercially reasonable levels
of coverage to cover all of its obligations under this Agreement, including,
without limitation, general liability insurance and malicious product tampering,
product liability, and product recall insurance with respect to the manufacture
and sale of the Products, in each case with minimum coverage of $5,000,000 per
occurrence.  All such insurance shall be issued by an insurance carrier or
carriers rated A or better by the industry and shall name the Company as an
additional insured on a primary non-contributory basis.  Processor shall submit
to the Company annually a copy of a certificate of insurance evidencing this
coverage and shall give Company at least 30 days prior written notice of any
material modification or termination of the coverage.

11.          COMPANY NAMES AND MARKS.

Whenever Processor uses the Company’s proprietary names, trademarks and service
marks attached hereto as Exhibit E (“Names and Marks”), Processor shall affix
the appropriate trademark notice and agrees to use the registration symbol of
“R” in connection with its use of the Names and Marks, or “TM” where the mark
has not been registered federally, and in each instance where appropriate
accompanied by the words “Reg. TM of The Mrs. Fields’ Brand, Inc.” or a
reasonable facsimile thereof or such other reference as may be designated by
Company from time to time.  Where Names and Marks are used more than once on
packaging, in copy or on the Products, the “R” or “TM” designation need only be
used once either on the most prominent use of the Licensed Name and Mark, or if
all uses are of equal prominence, then on the first use of the Names and Marks
in or on each package, copy, or Product.  Processor shall use the Names and
Marks only as trademarks, service marks, or trade names and shall affix the
notice as specified.  Processor shall not have the right, unless previously
agreed in

9


--------------------------------------------------------------------------------


writing by Company, to use other trademarks, service marks, or trade names on
packaging, copy or on the Products.  Company shall have the right to own and
register any such other trademark, service mark, or trade name which is
registerable, and Processor shall cooperate with Company by providing packaging,
labeling, and documentation as may be required to obtain and maintain such
registration.

(a)           Restrictions on Use.  Unless Company consents in writing, which
consent shall not be unreasonably withheld, Processor shall use the Names and
Marks (i) for the purposes of and pursuant to this Agreement; or (ii) only in a
manner consistent with the scope of the relevant registration of the Names and
Marks or applications therefore; or (iii) only in the manner permitted and
prescribed by Company as set forth herein; or (iv) only with respect to
Products; or (v) only to label and sell Products to designated distributors.

(b)           Recognition of Goodwill.  Processor recognizes the value of the
goodwill associated with the Names and Marks and acknowledges that the Names and
Marks and all rights therein and goodwill pertaining thereto belong exclusively
to Company.

(c)           Validity of Other Agreements.  Processor agrees that it will not,
during the term of this Agreement or thereafter, attacks the title or any rights
of Company in and to the Names and Marks, or any other license agreement or
franchise agreement involving the Names and Marks to which Company is a party.

(d)           Validity of Licensed Names and Marks.  Processor agrees that it
will not intentionally destroy, impair or in any way impede the effect and
validity of the Names and Marks.

(e)           Infringement.  Processor agrees to assist Company, at Company’s
cost and expense, to the extent necessary in the procurement of any protection
or to protect any of Company’s rights to the Names and Marks.

12.          NOTICE.

All notices, requests, demands, and other communications hereunder by which
either party is to be legally bound shall be in writing and shall be given (i)
by Federal Express (or other established express delivery service which
maintains delivery records), (ii) by hand delivery, (iii) or by facsimile
transmission, to the parties at addresses set forth below or at such other
address given by like notice.  Notices shall be deemed effective upon receipt.

10


--------------------------------------------------------------------------------


 

If to the Processor:

Countryside Baking, Inc.

 

1722 Kettering

 

Irvine, CA 92614

 

949-851-9654

 

 

If to the Company:

 

 

 

 

Mrs. Fields Franchising, LLC

 

2855 East Cottonwood Parkway

 

Suite 400

 

Salt Lake City, Utah 84121

 

Attn: Director of Purchasing

 

With copy to: Legal Department

 

13.          CONFIDENTIALITY AGREEMENT.

The Parties agree that they will not disclose any Confidential Information which
each has received about the other Parties by virtue of their relationship under
this Agreement to any person other than to their employees or agents and then
only on a “need to know” basis to fulfill the terms of this Agreement, nor will
the Parties use any Confidential Information which is received by virtue of the
relationship under this Agreement for their own benefit or for the benefit of
any third party without the prior written consent of the disclosing party except
as specifically provided for herein.  The Parties will ensure that all of its
representatives who obtain access to Confidential Information are informed of
the confidential nature of the information which they receive and that they are
bound by the obligation to maintain its confidentiality in accordance with all
the terms hereof.  “Confidential Information” shall mean all information with
respect to the business of each of the Parties, including but not limited to the
marketing, sales, formulations (including yogurt formulations), specifications,
methods of manufacture, distribution, franchising, names of agents and
franchisees, inventions, equipment, know-how, pricing and purchasing of the
Parties which is considered confidential by the disclosing Party and which is
received by virtue of the Relationship created by this Agreement.  The parties
agree that irreparable harm will result if this provision is breached and
monetary damages will not make the aggrieved party whole, and jointly agree that
a court ordered injunction or restraining order would be appropriate to stop the
misuse of any Confidential Information by the breaching party.  This provision
shall survive any termination or expiration of this Agreement.   Confidential
Information shall not include any information that was (i) was in the possession
of the receiving Party at the time of such disclosure by the

11


--------------------------------------------------------------------------------


disclosing Party, (ii) becomes available to the receiving Party on a
non-confidential basis from a source other than the disclosing Party, provided
that such source is not bound by a confidentiality agreement with the disclosing
Party; or (iii) was already known to the general public or subsequently became
known to the general public through no fault or omission on the part of the
receiving Party or (iv) was independently developed by the receiving Party
employees without use of the Confidential Information.

14.          NON-COMPETITION AGREEMENT.

Processor agrees not to undertake any manufacture of other products for other
parties which shall diminish or preclude their ability to perform the
obligations that they have agreed to herein.

15.          FORCE MAJEURE.

Neither Company nor Processor shall be liable for loss or damage or deemed to be
in breach of this Agreement if their failure to perform obligations results
from: (i) compliance with any law, regulation, requirement or instruction of any
federal, state, municipal or foreign government or any department or agency
thereof; (ii) acts of God; (iii) fires, strikes, embargoes, war or riot; or (iv)
any other similar event or cause beyond the reasonable control of the other
Party. Any delay resulting from any of said causes shall extend performance
accordingly or excuse performance, in whole or in part, as may be reasonable,
except that said causes shall not excuse payments of amounts owed at the time of
such occurrence.   Should such Force Majeure extend beyond 90 days, the other
party may terminate the Agreement by providing written notice to the other party
in accordance with Section 2 (c).

16.          MISCELLANEOUS.

(a)           It is agreed that neither party has made or is making any
representations or warranties, express or implied, not explicitly set forth in
this Agreement, the exhibits and the attached letters hereto, that this
Agreement and its exhibits and attachments represent the entire Agreement
between the parties hereto and it cancels and supersedes all earlier agreements,
written or oral, and that no waiver, modification, or change of any of the terms
of this Agreement shall be valid unless set forth in writing signed by both
parties.

(b)           If any condition, term, or covenant of this Agreement shall at any
time be held to be void, invalid, or unenforceable, such condition, covenant, or
term shall be construed as severable and shall attach only to such condition,
covenant or term and shall not in any way affect or render void, invalid, or
unenforceable any other condition, covenant, or term of this Agreement, and this
Agreement shall be carried out

12


--------------------------------------------------------------------------------


as if such void, invalid, or unenforceable term were not embodied herein.

(c)           This Agreement shall inure to the benefit of the parties and their
successors, and assigns (provided the assignment does not violate the terms
hereof and the assignment is made with the consent of the other party, which
consent will be at the sole discretion of the other party, and shall be binding
upon the parties, their successors, and assigns.

(d)           This Agreement shall be governed by the internal laws of the State
of Utah, without regard to conflicts of law principles.  In any dispute, both
Processor and Company waive all rights to trial by jury.

IN WITNESS WHEREOF, the parties have caused this Agreement to be executed as of
the day and year first above written.

COUNTRYSIDE BAKING, INC.

MRS. FIELDS FRANCHISING, LLC

 

 

By:   /s/ Kent Hayden

By:   /s/ Michael Ward

 

 

Title: Chief Operating Officer

Title: EVP, Chief Legal Officer

 

13


--------------------------------------------------------------------------------


 

Exhibit  Listing

Exhibit A — Products and Price List

Exhibit B — Commodity Item List

Exhibit C — Packaging Costs

Exhibit D — Label

Exhibit  E — Names and Marks

Exhibit F — International Procedures

14


--------------------------------------------------------------------------------


Exhibit A

Master Price List

[Confidential Treatment has been requested for this Exhibit.  The confidential
redacted portions have been filed separately with the SEC]

15


--------------------------------------------------------------------------------


Exhibit B

Commodity Item List

[Confidential Treatment has been requested for this Exhibit.  The confidential
redacted portions have been filed separately with the SEC]

16


--------------------------------------------------------------------------------


Exhibit C

Packaging Costs

[Confidential Treatment has been requested for this Exhibit.  The confidential
redacted portions have been filed separately with the SEC]

17


--------------------------------------------------------------------------------


Exhibit D

Facsimile of Label

18


--------------------------------------------------------------------------------


Exhibit  E

Names and Marks

MRS. FIELDS®

MRS. FIELDS COOKIES®

DEBRA’S SPECIAL®

NIBBLERS®

COCOMAC®

19


--------------------------------------------------------------------------------


Exhibit F

International Procedures

[Confidential Treatment has been requested for this Exhibit.  The confidential
redacted portions have been filed separately with the SEC]

20


--------------------------------------------------------------------------------